Dismissed and Opinion filed January 8, 2004








Dismissed and Opinion filed January 8, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01080-CV
____________
 
JOHN MCZEAL, Appellant
 
V.
 
U.S.A. PROCESSOR UNLIMITED AND
LIBERTY MUTUAL INSURANCE COMPANY, Appellees
 

 
On Appeal from the 133rd District
Court
Harris County, Texas
Trial Court Cause No.
03-16881
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed September 2,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On December 4, 2003, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




In response, appellant filed a motion to proceed as an
indigent with a supporting affidavit. 
However, an appellant must file an affidavit of indigence in the trial
court with or before the notice of appeal. 
Tex. R. App. P. 20.1(c)(1); see In re White, 967 S.W.2d 507, 510 (Tex. App.CHouston [14th Dist.] 1998,
orig. proceeding) (stating that the rules do not Aprovide for the filing of an
affidavit of indigence after an appeal has been perfected.@).
Accordingly, because appellant has not paid or made
arrangements to pay for the clerk=s record, the appeal is ordered
dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed January 8, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.